PER CURIAM
Claimant, in the course of her employment in a frozen-food processing plant, was required to place her gloved hands in scalding water and then to handle frozen food immediately thereafter. On September 23, 1971, while performing this work, her hands became numb and discolored and she sought medical treatment.
For some three years thereafter, essentially all of claimant’s complaints and all of the medical reports concern only her right hand and arm. When she was ultimately given an award of compensation only for injury to her right hand and arm based on a diagnosis of a second-degree burn on her right hand, she appealed unsuccessfully to the Workmen’s Compensation Board and to the circuit court seeking an award for an alleged injury to her left hand, and she makes the same claim here.
Suffice it to say that she is fortunate to have received any award for permanent disability. We find no substantial evidence supporting her contention as to her left hand.
Affirmed.